Citation Nr: 1223693	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO. 09-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for a low back disability.

2. Entitlement to an initial disability evaluation in excess of 10 percent for lumbar radiculopathy, left leg. 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Newark, New Jersey. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In his July 2009 VA Form 9, the Veteran requested a hearing before a member of the Board. The hearing was scheduled in September 2009 and he was notified by an August 2009 letter sent to his address in Tuckerton, New Jersey, which was the address specified on his Form 9. He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing. Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn. See 38 C.F.R. § 20.704(d) (2011).

In March 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.




REMAND

The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In March 2011, the Board remanded this case so the Veteran could be afforded a VA examination to determine the current severity of his low back disability and radiculopathy, to address the etiology of reported urinary incontinence, and determine whether his service-connected disabilities rendered him unemployable. The letter informing him of the date of his examination was sent to the incorrect address.

When the Veteran filed his claim in August 2007, he listed his address as being in New Gretna, New Jersey. When he filed his Notice of Disagreement in December 2008, he provided an address in Tuckerton, New Jersey. A March 2009 report of contact noted that the RO contacted the Veteran because his mail had been returned. This was because his apartment number had been left off of his address in Tuckerton. In a July 2009 form from his representative, the Veteran provided the Tuckerton address again. After the March 2011 remand, the letter with the date of his VA examination was sent to the address in New Gretna. The Veteran failed to report for his examination. Subsequent correspondence was sent to his Tuckerton address. The most recent communication from the Veteran, the July 2009 form from his representative, lists Tuckerton as his address. 

Generally, the Board would not give the Veteran another opportunity to report for an examination absent some explanation of good cause. See 38 C.F.R. § 3.655 (2011). Here, however, it is not clear whether the Veteran was provided proper notice of these examinations. The VA medical facility is responsible for notifying the Veteran of the date, place, and time of the examination, and it is possible that the notice was sent to the wrong address.

In its March 2011 remand, the Board took jurisdiction of the issue of entitlement to a TDIU. The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The Veteran must be provided notice with respect to his claim for a TDIU in accordance with the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine his correct address. Then, using the address provided by the Veteran, schedule him for a VA examination to (1) determine the current severity of his low back disability and his radiculopathy of the left leg, (2) determine the etiology of his reported urinary problems, and (3) determine whether he is unable to obtain or maintain substantially gainful employment due to his service connected disabilities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

d) To determine the current severity of the Veteran's low back disability and radiculopathy, the Board calls the examiner's attention to the most recent medical evidence associated with the claims folder. 

All appropriate testing should be performed, to include an examination that addresses:

i) Current ranges of motion measured in degrees, including as limited by repetitive motion, pain, fatigue, weakness, incoordination, or lack of endurance. If the Veteran has additional limitation of motion due to any of these factors, the range of motion lost must be specified in degrees. 

ii) Whether his left lumbar radiculopathy causes complete, severe, moderate, or mild paralysis of the nerve.

e) To determine the etiology of the Veteran's reported urinary problems, the Board calls the examiner's attention to the January 2009 VA treatment record indicating urinary incontinence. 

The examiner must provide an opinion as to whether his urinary incontinence is caused by his back disability and if so, whether it requires the use of an appliance or the changing of absorbent materials and if so, how often such materials must be changed each day. 

f) To determine whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities, the physician must carefully examine the evidence of record related to the Veteran's inability to work, including a January 2009 VA treatment record wherein the Veteran stated that his back pain prevented him from working as a laborer and a September 2009 VA examination report wherein it was noted that he was unemployed. 

The examiner must state whether the Veteran is unable to obtain or maintain substantially gainful employment. The examiner must note whether his inability to work is due to any factors other than his service-connected disabilities. 

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

h) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
	
3) The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 
In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4) Issue a VCAA notice letter for the issue of entitlement to a TDIU. The Veteran must be notified of what the evidence must show to support a claim for a TDIU, and the division of responsibility between him and VA in obtaining such evidence. The Veteran must also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.

5) After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6) Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


